DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/24/2022 has been entered. Claims 1 and 6-7 were amended, and claims 2-3 were canceled. Claims 1-2, and 5-9 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/25/2021. 
Allowable Subject Matter
Claims 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the applicant amended claim 1 to incorporate the subject matter of canceled claim 4, which was indicated to have an allowable subject matter in the Non-Final Office Action dated 10/25/2021. The applicant also incorporated the subject matter of intervening canceled claim 3 into claim 1. 

    PNG
    media_image1.png
    151
    607
    media_image1.png
    Greyscale
Canceled claim 4 was indicated to have an allowable subject matter for the following reasons:
Regarding claims 2 and 5-9: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons as applied above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665